                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVID J. KENNEDY,

      Plaintiff,
                                                     Case No. 2:19-cv-13210
v.                                                   Hon. Sean F. Cox

ANTHONY H. STEWART,
KEVIN LINDSEY,
LT. CURTIS, AND
JOHN DOE,


      Defendants.
__________________________________________/

              OPINION AND ORDER OF PARTIAL DISMISSAL

                                  I. Introduction

      David J. Kennedy, confined at the G. Robert Cotton Correctional Facility in

Jackson, Michigan, has filed a pro se civil rights complaint. For the reasons stated

below, the Court will dismiss Plaintiff’s claims against Defendants Stewart, Lindsey,

and Doe. The case may proceed against Defendant Curtis on Plaintiff’s First

Amendment retaliation claim.

                              II. Standard of Review

      Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under

federal law if the complaint is frivolous, malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief from a defendant immune from such

relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read

                                          1
Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true unless they are clearly irrational or

wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

                                    III. Complaint

      Plaintiff asserts that he was elected as a Housing Unit Representative/Warden

Forum Member at his facility, and he served on the Food Service Committee. As part

of his participation on that committee, Plaintiff asserts that he regularly complained

to the facility’s administration regarding the quality of food services.

      Plaintiff asserts that on August 29, 2017, Defendant Curtis informed him that

he had “pissed him off” with his complaints, and that “[i]f you keep making trouble

then I’m going to show you’re touchable and make trouble for you.” Dkt. 1, ¶ 18.

      On August 30, Plaintiff again complained about the food service at a Warden

Forum’s meeting, and the following day Plaintiff was placed in cuffs and told by a

corrections officer, “you must have really pissed Lt. Curtis off. He has it out for you

about your activities on the Forum.” ¶ 21. Plaintiff was then placed in administrative

segregation. Plaintiff claims that on September 1, he learned that Curtis had filed a

false misconduct ticket, charging him with threatening another prisoner. Plaintiff

claims he was told by another officer that it was the result of “pissing off” Lt. Curtis.

      Plaintiff states that on September 2, he complained to Defendant Stewart and

Lindsey, the Warden and Deputy Warden of the facility, about the false misconduct

charge, but they did not respond to his kites.




                                           2
        Plaintiff further claims that his administrative segregation cell’s window

would not open, and that the “chuckhole” was kept closed which caused poor

ventilation. He also states that the staff would not allow him to go outside for exercise

or fresh air. Plaintiff asserts that Defendants Mask and Doe were responsible for the

conditions of his cell. He claims the poor air in his cell impaired his lung function, as

he suffers from sarcoidosis. Plaintiff filed a grievance regarding the condition of his

cell.

        A major misconduct hearing was held on the report filed by Defendant Curtis

on September 13. Because staff were unable or unwilling to produce the prisoner who

was said to have overheard Plaintiff’s threat to another prisoner, the hearing officer

dismissed the misconduct charge. Plaintiff was released from administrative

segregation on that date.

        Plaintiff claims that Defendant Curtis violated his First Amendment rights by

retaliating against him by filing a false misconduct charge as a result of his

complaints during the Warden’s Forum. He asserts that Defendants Stewart and

Lindsey violated his constitutional rights by failing to respond to his kites about the

conditions of his cell. Finally, he asserts that Defendants Mask and Doe violated his

Eighth Amendment rights due to the poor ventilation in his administrative

segregation cell.

                                    IV. Discussion

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of

a right secured by the federal Constitution or laws and must show that the



                                            3
deprivation was committed by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1988); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996).

A. First Amendment - Retaliation

      Plaintiff asserts that Defendant Curtis retaliated against him by filing a false

misconduct report resulting in his transfer to administrative segregation because of

his complaints about food service at the Warden’s Forum meetings.

      A First Amendment retaliation claim entails three elements: (1) the plaintiff

engaged in protected conduct; (2) an adverse action was taken against the plaintiff

that would deter a person of ordinary firmness from continuing to engage in that

conduct; and (3) there is a causal connection between elements one and two—that is,

the adverse action was motivated at least in part by the plaintiff's protected conduct.

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

      As to the first element, a prisoner’s assistance to other inmates in his role as a

Warden’s Forum representative is protected conduct. King v. Zamiara, 150 F. App’x

485, 492 (6th Cir. 2005).

      As to the second element, “[w]hether a retaliatory action is sufficiently severe

to deter a person of ordinary firmness from exercising his or her rights is a question

of fact” best left to the jury to decide. Bell v. Johnson, 308 F.3d 594, 603 (6th Cir.

2002). The Sixth Circuit has held that, “[i]n the prison context, an action comparable

to transfer to administrative segregation would certainly be adverse,” Thaddeus-X v.

Blatter, 175 F.3d 378, 396 (6th Cir. 1999) (en banc), and that actions that result in




                                           4
“more restrictions and fewer privileges for prisoners” are also considered adverse.

Hill v. Lappin, 630 F.3d 468, 474 (6th Cir. 2010).

      Finally, Plaintiff clearly makes allegations sufficient to sustain the third

element as he asserts that other corrections officers told him that he was issued the

false misconduct charge specifically because Defendant Curtis was upset about his

complaints at the forum.

      Accordingly, the case may proceed against Defendant Curtis on Plaintiff’s First

Amendment retaliation claim.

      The Court notes that Plaintiff mentions Defendant Mask in connection with

this claim, asserting that he conspired with Curtis to file the false misconduct report.

Beyond that legal conclusion, however, Plaintiff asserts no facts in support of this

claim. The Sixth Circuit “has consistently held that damage claims against

government officials arising from alleged violations of constitutional rights must

allege, with particularity, facts that demonstrate what each defendant did to violate

the asserted constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir.

2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir.

2002). The conclusory legal allegations against Defendant Mask fail to state a claim

and will be dismissed.

B. Eighth Amendment

      Plaintiff asserts that Defendants Mask and Doe were responsible for the poor

ventilation in his administrative segregation cell, violating his Eighth Amendment

rights. He asserts he was confined in the cell from September 1 until September 13.



                                           5
      To state a viable Eighth Amendment conditions-of-confinement claim, Plaintiff

must allege a deprivation that is objectively, sufficiently serious. Hudson v.

McMillian, 503 U.S. 1, 8-9 (1992). “Not every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987).

The Constitution does not mandate comfortable conditions of confinement, Rhodes v.

Chapman, 452 U.S. 337, 349 (1981), but tolerates “routine discomfort” as part and

parcel of the punishment criminal offenders must endure. Hudson, 503 U.S. at 9. To

state a claim, “extreme deprivations are required.” Id.

      Presuming the truth of Plaintiff’s factual allegations and viewing the

complaint in the light most favorable to him, the conditions of his confinement were

not so extreme as to make plausible his claim of cruel and unusual punishment. See

King v. Berghuis, No. 1:10-cv-57, 2010 WL 565373, at *3 (W.D. Mich. Feb. 13, 2010)

(“[A]bsent such extreme conditions raising serious risks to prisoner health, the courts

routinely have determined that claims concerning [cell] ventilation were insufficient

to state an Eighth Amendment claim.”) (collecting cases). While Plaintiff claims that

the poor ventilation adversely affected his sarcoidosis, he does not assert a serious

risk to his health as a result of his two-week confinement. Plaintiff’s Eighth

Amendment claim against Defendants Mask and Doe will be dismissed.

C. Respondeat Superior

      Plaintiff asserts Warden Stewart and Deputy Warden Lindsey are liable to

him for their failure to take corrective action regarding the complained-of acts by



                                          6
their subordinates. Government officials, however, may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior

or vicarious liability. Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional

violation must be based upon active unconstitutional behavior. Grinter v. Knight, 532

F.3d 567, 575-76 (6th Cir. 2008). The acts of one’s subordinates are not enough, nor

can supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at

576. Accordingly, plaintiff fails to state a claim against Defendants Stewart and

Lindsey.

                                   V. Conclusion

      IT IS ORDERED that the Complaint is SUMMARILY DISMISSED for

Plaintiff’s failure to state a claim against Defendants Anthony Stewart, Kevin

Lindsey, Sgt. Mask, and John Doe.

      IT IS FURTHER ORDERED that the case may proceed with respect to

Defendant Curtis on Plaintiff’s First Amendment retaliation claim.

Dated: November 14, 2019                      s/Sean F. Cox
                                              Sean F. Cox
                                              U. S. District Judge




                                          7
